LOGO [g34084g72m34.jpg]

 

Fresenius SE, 61346 Bad Homburg, Germany    Fresenius SE      
Else-Kröner-StraBe 1    Fresenius Kabi Pharmaceuticals Holding, Inc.    61352
Bad Homburg    1501 East Woodfield Road, Suite #300    Germany    Schaumburg,
Illinois 60173    T +49 6172 608-0       F +49 6172 608-2251      
www.fresenius.com   

February 18,2009

Ladies and Gentlemen:

This letter confirms that Fresenius SE (or one or more of its subsidiaries) will
provide financial support to Fresenius Kabi Pharmaceuticals Holding, Inc. (the
Company) sufficient for it to satisfy its obligations and debt service
requirements arising under all existing financing instruments incurred in
connection with the merger between APP Pharmaceuticals and Fresenius Kabi, to
which the Company is a party to, as they come due until at least January 1,2010.
In addition, the undersigned represent that Fresenius SE has the ability to
provide the above mentioned financial support to the Company to the extent and
when becoming necessary under the relevant financing instruments and that there
are no restrictions on Fresenius SE to provide such support.

 

Very truly yours,          Fresenius SE          LOGO [g34084g17e37.jpg]      
LOGO [g34084g63b56.jpg]    Stephan Sturm       ppa. Dr. Karl-Dieter Schwab   
Chief Financial Officer       Senior Vice President Finance   

Board of Management: Dr. UIF M. Schneider (President and CEO), Rainer Baule,
Dr. Francesco De Meo, Dr. Jörgen Götz,

Dr. Ben Lipps, Stephan Sturm, Dr. Ernst Wastler

Supervisory Board: Dr. Gerd Krick (Chairman)

Bank: Dresdner Bank AG, IBAN: DE94 5008 0000 0706 1985 00, SWIFT/BIC:
DRESDEFF501

Registered Office: Bad Homburg, Germany/Commercial Register No. HRB 10660